Citation Nr: 1450895	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine. 

2.  Entitlement to a compensable initial disability rating for degenerative disc disease of the lumbar spine with compression fractures of the thoracic spine.  

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2001.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Waco, Texas VA Regional Office (RO).

In January 2012, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This matter was previously remanded in January 2014 for further development.  That development has been completed and the matter is again before the Board.


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA orthopedic examination in April 2014 regarding his service connected cervical spine and thoracolumbar spine disabilities, and his claimed bilateral foot condition; however, he failed to appear at the examination and has not presented good cause for his failure to appear.

2.  The Veteran's cervical spine disability has been productive of no more than a non-compensable limitation of motion with pain throughout the appeal period.  

3.  The Veteran's thoracolumbar spine disability has been productive of no more than painful motion throughout the appeal period.  

4.  The Veteran has failed to show that it is at least as likely as not that his current bilateral foot disability is related to an injury or disease incurred during service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).  
 
2.  The criteria for a 10 percent rating for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  The criteria to establish service connection for a bilateral foot condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

As to the Veteran's claim of service connection for a bilateral foot condition, the duty to notify was satisfied prior to the initial RO decision on this issue by way of a letter sent to the Veteran in April 2008 which informed him of his duty and the VA's duty for obtaining evidence and provided an explanation of the evidence and information required to substantiate his service-connection claim.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims for higher ratings for his service-connected cervical spine and thoracolumbar spine disabilities arise from disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

B.  Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  

1. Duty to Obtain Records

The service treatment records (STRs) and post-service medical records have been obtained and considered.  The Veteran previously identified outstanding STRs to be obtained.  See Hearing Tr. at 28.  On remand, VA attempted to obtain these STRs, which were determined to be unavailable.  By letter sent in May 2014, the Veteran was notified that his records were lost, advised of the alternative forms of evidence he could submit to support his claim, and informed that VA would assist him in obtaining records if he provided additional detail as to where such documents may be located.  Thus, the Board finds that the duty to assist and notify with regard to the unavailable STRs has been met.  See 38 U.S.C.A § 5103A(a), (b); see also Washington v. Nicholson, 19 Vet. App. 362, 370 (2005) (concerning VA's "heightened" duty to assist when a claimant's records are lost or destroyed); Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992) (same).  

Additionally, attempts were made to obtain records from the Veteran's podiatrist and primary care physician by sending a request to the Veteran that he provide a signed authorization allowing VA to obtain those records.  See March 2014 Letter to Veteran.  The Veteran did not respond to this request, and did not provide a signed authorization.  As such, the records could not be obtained.  For these reasons, the Board finds that VA satisfied its duty to assist.  

      2.  Duty to Provide Examination/Opinion

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with a spine examination and a peripheral nerve examination in connection with his cervical and thoracolumbar spine disabilities in January 2009.  These examinations evaluated the nature, extent, severity and manifestations of his cervical spine and thoracolumbar spine disabilities by conducting complete physical examinations, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (stating that to be adequate, a medical examination must describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

The Board notes that the Veteran was not provided with a VA examination in connection with his service connection claim for his reported bilateral foot condition.  Additionally, at the January 2012 Hearing, the Veteran alleged that his spine disabilities worsened in severity since the January 2009 VA examination.  For these reasons, the Board remanded these issues to provide the Veteran with additional VA examinations.  On remand, new examinations were scheduled, and notice was sent to the Veteran at his last known address.  The examination notice was returned as undeliverable.  Consequently, VA attempted to contact the Veteran by phone to verify his current address.  The Veteran could not be reached.  To date, neither the Veteran nor his representative has provided the Veteran's current address, nor have they provided good cause for his failure to appear at his scheduled VA examinations.  As such, the duty to notify the Veteran of his scheduled VA examinations has been fulfilled.  See Lamb v. Peake, 22 Vet. App. 227, 232 (2008) ("If the file reveals that the address used was incorrect or has been updated, then the Secretary must resend the notice to the proper address. However, the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address"); see also Hyson v. Brown, 5 Vet.App. 262, 264-65 (1993).  Therefore, the Board will adjudicate the claims based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b); see also Turk v. Peake, 21 Vet. App. 565, 570 (2008).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

      3.  Bryant Duties

The Veteran was afforded a hearing before the undersigned VLJ in which he presented testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran gave testimony concerning the symptoms of his current service connected cervical spine and thoracolumbar spine disabilities and how those disabilities affect his activities.  See Hearing Tr. at 2-24.  He also testified concerning his current bilateral foot condition, his history of foot pain, and his opinion of how his condition is related to service.  See id. at 24-33.  His testimony, and the argument proffered by his representative demonstrate that he and his representative were aware of the elements to establish service connection for his conditions.  Additionally, the VLJ asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating for his service connected cervical spine and thoracolumbar spine disabilities, and eliciting evidence to establish service connection for his bilateral foot condition.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  See Hearing Tr. at 9-13, 14-18, and 27-33.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

      4.  Remand Compliance

This matter was remanded in January 2014 to obtain additional documents and to offer the Veteran VA examinations in connection with his claims.  The Board finds that VA substantially complied with the Board's remand instructions as required by Stegall v. West, 11 Vet. App. 268 (1998).  As discussed above, VA sought to obtain the Veteran's STRs, determined they were unavailable, and notified him of the unavailability of the records.  With regard to his current treatment records, VA requested authorizations from the Veteran to obtain these documents, but did not receive the necessary authorizations.  See March 2014 Letter to Veteran.  Additionally, as discussed above, VA scheduled the Veteran for appropriate VA examinations and attempted to notify him at his last known address to no avail.  For these reasons, the Board finds that there has been substantial compliance with the Board's remand order and the Veteran is not prejudiced by resolution of his claim on the merits.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

II.  Higher Ratings Claims

The Veteran is seeking an initial rating in excess of 10 percent for his service connected cervical spine disability, and an initial compensable rating for his service connected thoracolumbar spine disability.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.    38 C.F.R. § 4.71a.

Higher ratings are warranted for forward flexion of the thoracolumbar spine not greater than 60 degrees; or, forward flexion of the cervical spine not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or when there is favorable or unfavorable ankylosis of the entire cervical or thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  In addition, note  (6) provides that disabilities of the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Additionally, the rating schedule provides that intervertebral disc syndrome (IVDS) can alternatively be rated based on "incapacitating episodes." 38 C.F.R. § 4.71a.   Here, there is no evidence that the Veteran suffers from any "incapacitating episodes" as that term is defined in the regulation.  As such, his spine disabilities will be rated under the General Rating Formula for Diseases or Injuries of the Spine.  

      A.  Spine Disabilities

The Board finds that the Veteran qualifies for an initial rating of no more than 10 percent under Diagnostic Code (DC) 5242 for a cervical spine disability with painful motion, and an initial rating of no more than 10 percent under DC 5243 for a thoracolumbar spine disability with painful motion.  

First, with regard to his cervical spine disability, the January 2009 VA examination reflects normal forward flexion, right lateral flexion and right lateral rotation; however, the Veteran exhibited a limitation of extension to 40 degrees, a limitation of left lateral flexion to 40 degrees and left lateral rotation to 70 degrees with evidence of painful motion.  Thus, the Board finds that a minimum compensable rating or 10 percent, and no more, is warranted for the Veteran's cervical spine disability.  See 38 C.F.R. § 4.59 ("It is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint"); see also Burton, 25 Vet. App. at 4-5 (applying § 4.59 in non-arthritis contexts).

With regard to his thoracolumbar spine disability, the January 2009 VA examination shows full range of motion, with no evidence of painful motion and no additional limitation of motion due to pain, fatigue, incoordination, weakness, or lack of endurance upon three repetitions.  Additionally, the January 2009 examination reflects no evidence of muscle spasm, guarding, or localized tenderness, and no evidence of vertebral body fracture with loss of 50 percent or more of the height.  Thus, the preponderance of the evidence shows that the Veteran is not entitled to a 10 percent rating for his thoracolumbar disability under the diagnostic codes relating to the spine.  

Nevertheless, the Board finds that Veteran is entitled to a minimum compensable rating of 10 percent pursuant to 38 C.F.R. § 4.59 and Burton, supra, for painful motion of his low back.  During his January 2012 hearing, the Veteran testified that he had trouble bending over and experienced sharp pains in his low back.  See Hearing Tr. at 14.   He is competent to give testimony concerning his low back pain, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Consequently, a 10 percent rating is warranted for his thoracolumbar spine disability for the entire appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

There is no evidence that the Veteran exhibits limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, limitation of forward flexion of the cervical spine to 30 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, a combined range of motion of the cervical spine of 170 degrees or less, an abnormal gait, an abnormal spinal contour, or favorable or unfavorable ankylosis of the cervical or thoracolumbar spine.  Thus, he is not entitled to a rating in excess of 10 percent for his cervical spine or thoracolumbar spine disability.

      
      
      B.  Associated Neurologic Disabilities

The Board finds that there is no competent evidence of any neurologic disability related to the Veteran's service-connected cervical spine or lumbar spine disabilities.  While the Veteran testified to some neurologic abnormalities of the upper extremities in the form of pain and numbness in his right arm, and in his lower extremities in the form of left hip/groin pain, motor and sensory examination results for his extremities at the January 2009 VA examinations were normal.  Unfortunately, the Veteran failed to report for a VA examination that may have corroborated his complaints.  The Veteran is not competent to diagnose neurologic symptoms, and as such, his lay testimony alone is insufficient to establish entitlement to a disability rating for such symptoms.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (finding that because of its complexity, posttraumatic stress disorder is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  Moreover, there is no evidence of associated bowel or bladder symptomatology.  Thus, the Veteran is not entitled to a separate rating for a neurologic disability.
  
      C.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's cervical spine and thoracolumbar spine disabilities are manifested by pain, stiffness, limitation of motion and the functional losses of decreased ability to lift and bend over.  See Hearing Tr. at 3, 7-8 &15.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of his symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's cervical spine and thoracolumbar spine disabilities and referral for consideration of an extraschedular rating is not warranted.   

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   Here, there is no indication in the record that his cervical spine and thoracolumbar spine symptomatology, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, neither the Veteran nor his representative has argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

      D.  Entitlement to a Total Disability Rating

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted total disability.  Rather, he specifically noted in the January 2012 hearing that he was gainfully employed.  As such, his entitlement to a TDIU need not be addressed further by the Board in this decision.

III.  Service Connection

Additionally, the Veteran seeks service connection for a bilateral foot condition.  He attributes his current bilateral foot condition to completing over three hundred parachute jumps, hiking, and marching while carrying a one hundred pound rucksack during service.  See Hearing Tr. at 25.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board finds that the evidence of record does not establish entitlement to service connection.  The Veteran testified that he currently experiences pain in both of his feet for which he is being treated, and his STRs demonstrate that he suffered from various foot injuries or conditions during service.  Thus, the first two elements to establish service connection have been met.  

The key issue with regard to the Veteran's service connection claim is whether a nexus exists between his in-service disease or injury and his present disability.  The Board finds that there is insufficient evidence in the record to show that it is at least as likely as not that such a nexus exists.  There is no medical evidence in the record establishing a nexus.  Although the Veteran is competent to testify regarding the pain he experiences in his feet, he is not competent to give a medical opinion as to the etiology of his current foot condition, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Moreover, there is no evidence in the record showing recurrent symptoms since service.  Although the Veteran testified that he has been treated for his bilateral foot condition since service, he did not testify that he received treatment continuously since his separation from service or that he has been experiencing the same symptoms since that time.  See Hearing Tr. at 25-32.  Thus, diagnosing the condition and addressing its relationship to service is necessary to determine whether the disability is related to or had its onset in service.

In light of the above, the Board finds that the Veteran has failed to establish that it is as least as likely as not that his current bilateral foot condition is related to the injuries he experienced in service, and thus has failed to establish entitlement to service connection for this condition. 


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the cervical spine is denied.

An initial rating of 10 percent for degenerative disc disease of the lumbar spine with compression fractures of the thoracic spine is granted, subject to the law and regulations governing payment of monetary benefits.

Service connection for a bilateral foot condition is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


